Title: To Thomas Jefferson from John Trumbull, 20 June 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            Dr. Sir
            London June 20th 1788
          
          Your letter from Amsterdam reach’d me safe three days ago sent by Van Staphorst to Parker.
          I have received the £30 inclos’d. Our account stands thus
          
            
              Recd. of Mr. Jefferson
              
            
            
                 By Mrs. Adams
              £ 8. 0. 0.
            
            
                 By Herries & Co.
               30. 0. 0.
            
            
              
              £38. 0. 0.
            
            
            
              Paid for do.
              
            
            
                 Polyplasiasmos picture
              £ 1.11. 6.
            
            
                 for Mr. Short at Woodmasons
                0. 8. 0.
            
            
                 do.   for gloves
                0.10. 0 
            
            
                 Books at Lackington’s
                1. 0. 9.
            
            
                 Paper & at Woodmason’s
                0.18. 6.
            
            
                 Stockdale
               15. 0. 0.
            
            
                 Cannon the taylor
                5.10. 0.
            
            
                 Brown
               10. 0. 0.
            
            
              
              £34.18. 9.
            
            
                 Remains in my hands
                3. 1. 3
            
            
              
              £38. 0. 0.
            
          
          The Polyplasiasmos picture will come with those from Brown, which are not quite ready:—The books from Lackington (which are only Polybius—16/6—Addison 2/. and Martial ⅔, the others you mark’d being sold) are at Stockdales as well as the paper & & from Woodmason’s, to go with his books. He has promis’d so often that they should go the next Diligence that I don’t believe his promise of sending them tomorrow. If I find they are not gone I shall beg Mr. Parker to put the paper in his trunk as he goes in two or three days to Paris.
          I have extended my inquiries about a Chariot and am satisfied that such a bargain as that of Mrs. Church is not to be found in London. Among all the Repositories and Coachmakers I find nothing that I would think of sending you for less than 70 Guineas. There is one for that price offers at this moment much superior to any other of the same price and I have been half tempted to exceed your Orders:—At any rate I would wish you to renew your orders the first post, and expressly to say how far I must go:—For 50. I really see nothing which I can think of buying:—I was so tempted with what I saw to-day that I call’d on Mr. Lewis Tessier to shew him your letter in which you suppose He will advance the money on my Draft on you at Sight:—But his answer was that of a London Merchant, a direct refusal:—He cannot pay any thing, but on the Draft of Mr. Grand,——and to tell you the truth I am too poor, so that to my poverty and his incivility you owe my obedience to your orders.
          I am most gratefully yours
          
            Jno. Trumbull
          
         